Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 New claims 21-22 are entered. Claims 1, 3-5, 7-14, 16-19, and 21-22 are pending. Claims 1, 3, 5, 7-8, 16-19, and 21-22 are currently under consideration. Claims 4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2020.

Withdrawn Objections and/or Rejections
The rejection of claim 3 under 35 U.S.C. 103(a) as being unpatentable over US 2008/0199438 A1 (Pub. Date: August 21, 2008) and Mahadevan et al. (J. Biol. Chem. 270 (46):27595-27600, 1995) in view of Sang et al. (Protein and Peptide Letters 17 (7): 919-924, 2010) as applied to claims 1, 2, 5-8, 16-18, and 20 above, and further in view of Torrente et al.(Front Biosci. (Elite Ed). 2015 Jun 1;7:434-446) is withdrawn in view of amended claims. 



The rejection of claims 1, 2, 5-7, and 15-19 under 35 U.S.C. 112(a) for new matter is withdrawn in view of amended claims. 

The rejection of claims 2-3, 5-7, and 15-19 under 35 U.S.C. 112(a) for enablement is withdrawn in view of amended claims.

The rejection of claims 1 and 7 under 35 U.S.C. 102 (a)(1) as being anticipated by R&D Systems (Catalog Number 6765-PR) is withdrawn in view of amended claims. 

The rejection of claims 1, 5, 7, 15, 19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,667,173 B2 (Date of Patent: Dec. 23, 2003) or US 20050239088 A1 (Pub. Date: Oct. 27, 2005) in view of Sang et al. (Protein and Peptide Letters 17 (7): 919-924, 2010) and US 20180009908 A1 (Pub. Date: Jan. 11, 2018, prior filing date: Jan. 22, 2015) is withdrawn in view of amended claims.

The objection to claim 20 is made moot by cancellation of the claim. 

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claims 1 is, in part, drawn to a soluble PDGFR-alpha chimera consisting of a variant of the sequence according to I) having substitutions at one or more of the following positions (numbering adhered to SEQ ID. No. 1): Ile-30, Glu-52, Ser-66, Ser-67, Asp-68, Leu-80, Ser-89, His-162, Pro-169, Asp- 173, Ile-188, Val-193, Lys-194, Glu-213, Lys-304, Thr-320, His-334, Arg-340, Ile-373, Lys-378, Ala-396, Ala-401, Thr-436, Thr-440, Ile-453, Val-469, Ile-476, Ser-478, Asp-480, Ser-482, Arg-487, whereas claim 8 is drawn to a peptide fragment of SEQ ID NOS: 9-13, any of them having at least 10 amino acids and a variant of PDGF-alpha peptide fragment that exhibits at least 80% sequence identity to the 

The specification does not provide sufficient guidance/direction or working examples on how to make and use the broad genus of PDGF-alpha chimers comprising a PDGF-α variant or a PDGF-α derived peptide. The specification discloses that the extracellular part of PDGFR-alpha is a highly potent entry inhibitor of HCMV, and peptides derived from this molecule are also effective (page 2, the 3rd paragraph). The specification discloses a soluble PDGFR-α-Fc chimera comprising the extracellular domain of PDGFR-α (amino acid sequence of SEQ ID NO: 2; page 9), or a PDGFR-α derived fragment  comprising the amino acid sequence set forth in SEQ ID NOS: 3, 4, 5, 6, or 7 (pages 10-11).  The specification also discloses PDGFR-α derived fragments comprising the amino acid sequences of SEQ ID NOS: 9-13 (page 12). The specification discloses that knockdown of PDGFR-α prevented HCMV infection of fibroblasts but not of endothelial cells (Example 9 on page 40), suggesting the dependency of HCMV infection on expression of PDGFR-α. Example 10 (page 41) shows that pretreatment of HCMV with a soluble PDGFR-α-Fc chimera inhibited infection of fibroblasts and endothelial cells, but the soluble PDGFR-α-Fc chimera used in this example is not disclosed. Example 11 

US Patent No. 8,435,510 B2 teaches that HCMV infection is facilitated by direct binding of the viral gB glycoprotein to PDGFRα (column 28, the 2nd paragraph). US Patent No. 8,435,510 B2 also teaches a method for inhibiting HCMV infection comprising administering a therapeutically effective amount of a composition to a subject, wherein said composition comprises an antibody that binds to the PDGFRα, inhibits PDGFRα activation and HCMV entry (claim 1). However, the prior art does not teach inhibition of HCMV infection by the broad genus of soluble PDGFR-α-Fc chimeras comprising a variant of SEQ ID NO: 2 as recited in claim 1, II), or by the broad genus of a PDGFR-α peptide fragment or a variant thereof as recited in claim 8, VI-VII. In view of the nature of complexity of the work and unpredictability of the art, it would take undue experimentation for one skilled in the art to make and use the broad genus of soluble PDGFR-α-Fc chimeras or the broad genus of a PDGFR-α peptide fragment or a variant thereof. 

Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with the claims. 

Due to the large quantity for experimentation necessary to make and use the broad genus of soluble PDGFR-α-Fc chimeras or the broad genus of a PDGFR-α peptide fragment or a variant thereof, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with the claims.  

(iv). Response to Applicant’s argument 


Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. First, the transitional language “consisting of” is narrower than the transitional language “comprising”. However, the use of the narrower transitional language “consisting of” does not mean that the scope of the molecules recited in the claims are narrow and are reasonably enabled by the instant disclosure. The claims recite a limitation, “a .sequence of human Fc as depicted in SEQ ID NO: 8”.  However, such a limitation does not set forth the particular amino acid sequence of human Fc as “a sequence of human Fc as described in SEQ ID NO: 8” reads on three or more amino acids of SEQ ID NO: 8. It is also noted that SEQ ID NO: 8 is not actually the human Fc sequence; instead it comprises the six amino acid linker LTVAGS and the amino acid sequence of human Fc (page 9 of the instant specification). It is suggested to amend such a limitation as “the amino acid sequence set forth in SEQ ID NO: 8” or “the amino acid sequence of human Fc set forth in amino acids 6-233 of SEQ ID NO:8”. 



Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 5, 7, 16-19 and 21-22 recite a limitation, “a sequence of human Fc as depicted in SEQ ID NO: 8”. Such a limitation is ambiguous because SEQ ID NO: 8 sets forth a linker (first six amino acid residues: LTVAGS) and the amino acid sequence of human Fc. Moreover, the limitation read on a fragment (three amino acids or more, for example) of the human Fc. The following amendment is suggested: “the human Fc sequence set forth in amino acids 7-233 of SEQ ID NO: 8”.   

Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claims 21 and 22 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Specifically, claims 21 and 23 recite a limitation, “wherein said soluble PDGFR-alpha-Fc chimera is suitable for binding specifically to HCMV.” Claim 21 and 23 depend from claims 3 and 5 respectively, which recite “wherein said chimera is capable of inhibiting HCMV 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1, 5, 7-8, 16-19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over R&D Systems (Catalog Number 6765-PR), US 2008/0199438 A1 (Pub. Date: August 21, 2008) and Mahadevan et al. (J. Biol. Chem. 270 (46):27595-27600, 1995) in view of Sang et al. (Protein and Peptide Letters 17 (7): 919-924, 2010), and US 20180009908 A1 (Pub. Date: Jan. 11, 2018, prior filing date: Jan. 22, 2015).

R&D Systems teaches an extracellular domain of human PDGFRα comprising the amino acid sequence of 1-524 of human PDGFRα (Accession # P16234) and an Fc (human IgG1, Pro100 - Lys330) chimera comprising the extracellular domain. R&D Systems also teaches human PDGFRα extracellular domain without the signal peptide (aa 24 ­ 524). The teachings of R&D Systems is acknowledged in the specification based upon the fact that PDGFR-alpha-Fc (6765-PR-050) was purchased from R&D Systems (Example 2, line 7).  The PDGFR-alpha-Fc fusion protein is capable of inhibiting HCMV entry.  



    PNG
    media_image1.png
    784
    738
    media_image1.png
    Greyscale

 ECD1-5, ECD1-3, and ECD2-3 (Figs. 2-7). 

R&D Systems, US 2008/0199438 A, and Mahadevan et al. do not teaches (i) a soluble PDGF-alpha–Fc chimera consisting of the amino acid sequence of SEQ ID NO: 2 and a sequence of human Fc as depicted in SEQ ID NO: 8 as recited in claim 1; and (ii). a soluble PDGF-alpha–Fc chimera consisting of the extracellular domain with the deletion of Ig-G-like loop 2, Ig-G-like loop2 till loop 3, or IgG-like loops 2 and 3 and a sequence of human Fc as depicted in SEQ ID NO: 8 as recited in claim 3. 

Sang et al. teach a sPDGFRα-Fc fusion protein and the expression of the recombinant sPDGFRα-Fc (see, e.g., Abstract). 

US 20180009908 A1 teaches human immunoglobulin G1 heavy chain constant region (SEQ ID NO: 2), which comprises the amino acid sequence of human Fc depicted in SEQ ID NO: 8 of the present application (see sequence alignment below).


    PNG
    media_image2.png
    801
    727
    media_image2.png
    Greyscale

It would have been obvious for one skilled in the art to make an Fc fusion protein consisting of the soluble extracellular domain of human PDGFR-α that consists of amino acid residues 24-524 of human PDGFR-α and the human IgG1 Fc taught by US 20180009908 A1 with a reasonable expectation of success. One would have been 

It would also have been obvious for one skilled in the art to make an Fc fusion protein consisting of the soluble extracellular domain of human PDGFR-α with the deletion of Ig-G-like loop 2, Ig-G-like loop2 till loop 3, or IgG-like loops 2 and 3 with a reasonable expectation of success. One would have been motivated to do so because such an extracellular domain may be used for the study of the binding properties of the human PDGFR-α. The deletion of Ig-G-like loop 2, Ig-G-like loop2 till loop 3, or IgG-like loops 2 and 3 from human PDGFR-α would yield the amino acid sequences of SEQ ID NOS: 3, 4, 5 or 6. It is further noted that since the PDGFR-α-Fc fusion protein taught by the cited art satisfies with the structural limitation of claim 1, the PDGFR-α-Fc fusion protein is inherently suitable for binding specifically to HCMV. 

It would also have been obvious for one skilled in the art to make a PDGFR-α peptide fragment such as those recited in claim 8 with a reasonable expectation of success. One would have been motivated to do so because any fragments of the extracellular domain of PDGFR-α may be used to prepare an antibody for study of the binding properties of the human PDGFR-α.

Finally, it is noted that the claims use a transitional language “consisting of”. While the cited art does not explicitly teach a PDGF-alpha-chimera consisting the recited PDGF-

Response to Applicant’s argument
At page 14 of Applicant’s response, Applicant argues that the amino acid sequence of SEQ ID NO: 8 contains over 530 amino acids residues. Applicant argues that US 2008/0199438 A1 does not disclose or suggest using a portion of the PDGFR-alpha  sequence to form a chimera, particularly wherein the portion of the PDGFR-alpha  sequence  used consists of amino acids residues 24 to 524. Applicant argues that US 2008/0199438 A1 does not disclose or in any manner suggest a soluble PDGFR-alpha-Fc chimera consisting of (a) an PDGFR-alpha sequences as recited in applicants' claims 1, 3 or 5 and (b) the sequence of human Fc as depicted in SEQ ID No. 8. Applicant also argues that the disclosure of US 2008/0199438 A1 is completely devoid of any mention of inhibiting HCMV entry, let alone give any guidance as to what agents might be capable of such inhibition.

Applicant’s argument has been fully considered but is not deemed to be persuasive because US 2008/0199438 A1 clearly teaches the full length PDGFR-alpha amino acid sequence set forth in SEQ ID NO: 6 and a soluble extracellular domain of human PDGFR-alpha comprising amino acids 24-524 of SEQ ID NO: 6 (page 8, paragraph [0091]). It is  amino acids 24-524 of SEQ ID NO: 6, which inherently possesses the property of inhibiting HCMV entry.

At page 15 of Applicant’s response, Applicant argues that Mahadevan et al. do not disclose or suggest using a portion of the PDGFR-alpha sequence to form a chimera, particularly wherein the portion of the PDGFR-alpha sequence used consists of amino acids residues 24 to 524. Moreover, Mahadevan et al. do not disclose or in any manner suggest a soluble PDGFR-alpha-Fc chimera consisting of (a) a PDGFR-alpha sequences as recited in Applicants' claims 1 or 5 and (b) the sequence of human Fc as depicted in SEQ ID No. 8. Further, the Mahadevan et al. disclosure is completely devoid of any mention of inhibiting HCMV entry, let alone give any guidance as to what agents might be capable of such inhibition.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the reasons as noted above. Moreover, Mahadevan et al. provide the teachings on the deletion mutants of human PDGFR-α: the soluble extracellular domain of human PDGFR-α with the deletion of Ig-G-like loop 2, Ig-G-like loop2 till loop 3, or IgG-like loops 2 and 3 (Fig. 1). 

Beginning at the end of page 16 of Applicant’s response, Applicant argues that neither Sang et al. nor US 20180009908 A1 disclose or suggest a soluble PDGFR­ alpha-Fc 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the reasons as noted above. Moreover, Sang et al. is cited here to show that making a  sPDGFRα-Fc fusion protein and the expression of the recombinant sPDGFRα-Fc is routine in the field and well-known in the art. US 20180009908 A1 provide evidence showing that human immunoglobulin G1 heavy chain constant region (SEQ ID NO: 2), which comprises the amino acid sequence of human Fc depicted in SEQ ID NO: 8 of the present application, is well-known in the art. 
The cited art provides particular motivations for one of skill in the art to combine the teachings of the cited art. As noted in the rejection, one would have been motivated to 

Finally, as noted in the rejection above, the claims use a transitional language “consisting of”. While the cited art does not explicitly teach a PDGF-alpha-chimera consisting the recited PDGF-alpha and a sequence of human Fc as depicted in SEQ ID NO: 8, preparation and selection of an Fc variant in making a Fc fusion protein is well-known in the art and routinely practiced by one of skill in the art. Variation in a number of amino acid residues would not be expected to affect the property of Fc and the overall functional activity of a fusion protein by one skill in the art. 


Applicant’s argument has been fully considered but is not deemed to be persuasive because, as noted above, the cited art in combination teaches a soluble PDGFR-alpha-Fc chimera. With respect to the limitation recited in claim 1, “wherein said chimera is capable of inhibiting HCMV entry”, the cited art in combination teaches the same soluble PDGFR-alpha-Fc chimera, which inherently possesses such a property. 

MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function 

Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Claim Objection
Claim 8 is objected to because it recites a redundant limitation for sequence identity in VII. Appropriate correction is required.

Conclusion
No claims are allowed.


Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 18, 2021